Citation Nr: 1734834	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-18 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corp from July 1967 to April 1969.  The Veteran died in December 2010 and the appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2016, the Appellant testified at a Board hearing before the undersigned Veterans Law Judge via videoconference at the Houston, Texas RO.  A transcript of the hearing is of record.

In September 2016, the Board remanded the claim on appeal for additional development and the case now returns for further appellate review.


FINDINGS OF FACT

1.  The cause of death on the death certificate was listed as acute liver failure no other conditions contributing to his death. 

2.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death; a service-connected disability was not the principal or contributory cause of the Veteran's death; a service-connected disability did not cause or aggravate the Veteran's liver disease.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for Dependency and Indemnity Compensation (DIC) (which includes service connection for the cause of the Veteran's death), VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, 38 U.S.C.A. § 5103 (a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected. 

In this case, VA satisfied its duties to notify the appellant.  She submitted an acknowledgment that she had received VCAA notice in November 2011 and December 2011(Virtual VA).  Thereafter, the RO adjudicated the claim in June 2012 and issued a statement of the case (SOC), and readjudicated the case in March 2017 and issued a supplemental statement of the case (SSOC).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. 5103A.  Here, all reasonably identified and available medical records have been secured including, the Veteran's service treatment records, VA outpatient treatment records, private treatment records, his death certificate, and the Appellant's contentions.  An opinion was also obtained by a VA physician as to the etiology of the Veteran's cause of death.  Review of the record reveals that VA has made all reasonable attempts to assist in this appeal by obtaining relevant medical evidence and an adequate medical opinion, as directed by the prior Board remand.

General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103.  In the May 2016 hearing, the undersigned VLJ asked relevant questions, along with the representative, to ensure that all avenues to seek supportive evidence were uncovered.  In response, as noted, the Board remanded this appeal for additional development.

Merits of the Claim

The Appellant contends that service connection is warranted for the cause of the Veteran's death.  She essentially asserts that the Veteran's service-connected disabilities, and specifically, his diabetes contributed to the Veteran's acute liver failure which caused his death.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. her§ 1110; 38 C.F.R. § 3.303 (a).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).   

Service connection may also be established on a secondary basis when a service-connected disability causes or aggravates another disability.  See 38 C.F.R. § 3.310.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A.§ 1310; 38 C.F.R. § 3.312 (a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b). 

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the Veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had a material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312 (c)(1). 

It is not sufficient to show that a service-connected disability casually shared in producing death, rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1).  However, if the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312 (c)(3). 

The basic facts are not in dispute.  The Veteran died in December 2010.  The certificate of death lists the immediate cause of death as acute liver failure.  At the time of his death, the Veteran was service-connected for the following disabilities: posttraumatic stress disorder, evaluated as 50 percent disabling; shell fragment wound of the right thumb and index finger with fracture of the right middle finger evaluated as 30 percent disabling; coronary artery disease, evaluated as 30 percent disabling; diabetic nephropathy with hypertension, evaluated as 30 percent disabling; diabetes mellitus with erectile dysfunction, evaluated as 20 percent disabling; cataracts, evaluated as 10 percent disabling; shell fragment wound of the left thumb and index finger evaluated as 10 percent disabling; shell fragment wound of left thumb and index finger, evaluated as noncompensable; shell fragment wound of the neck, evaluated as noncompensable; peripheral vascular disease of both lower extremities, evaluated as noncompensable; and anemia, evaluated as noncompensable.  From February 2002, the Veteran was assigned a total disability evaluation based on individual unemployability.  

Post service treatment records note that the Veteran had Hepatitis C and alcohol related cirrhosis.  In April 2008 VA medical records showed that the Veteran had end stage liver disease secondary to alcohol abuse in the past and Hepatitis C.  VA treatment records dated June 2006, showed cirrhosis with sequelae portal hypertension.  Prior to that in October 2002 he was noted to have cirrhosis with splenomegaly with no evidence of hepatic lesions.

Private medical records dated September 2007 showed that the Veteran has liver cirrhosis for 12 years. 

The registered nurses and social workers who cared for the Veteran while he was in Hospice completed forms in March 2010, indicating that the Veteran had co-morbid impairments including diabetes mellitus, liver failure, hypertension and hepatitis C the form indicated that the presence of disease such as the following, the severity of which is likely to contribute to a life expectancy of six months or less, should be considered in determining Hospice eligibility.  Except for the addition of additional relevant disabilities, this appears to be a form notice.  The March 2010 form was provided prior to the Veteran's death and does not contain a specific opinion regarding the question currently before the Board based on the specific facts of this appeal.  His physician notes that the Veteran was experiencing the natural progression of end stage liver disease.

The Veteran was afforded a VA examination dated October 2008 the examiner opined that the Veteran's cirrhosis most likely was caused by alcohol.  The Veteran was noted to have been a heavy alcohol user for greater than 32 years and had been diagnosed with alcoholic liver cirrhosis by other primary care physician.  The VA examiner's opinion was that the Veteran's liver disease was not secondary to diabetes mellitus.  It appeared that the Veterans liver disease is caused by 1) his alcoholism and 2) his hepatitis-C and not related to his diabetes, according to the VA examiner.

Following the Veteran's death a VA examination was conducted in December 2015.   The examiner's opinion was that the condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner went on to say that there is no objective evidence to suggest that any of the Veteran's service connected conditions contributed substantially or materially to the Veteran's death.  The Veteran died due to complications of end-stage liver disease.  Although his diabetes was not under good control there is no objective evidence that he had significant complication due to the diabetes which would have contributed to death.  There was no evidence of significant diabetic nephropathy or significant coronary artery disease.  The anemia was less likely as not associated with the diabetes but rather was related to the liver disease with cirrhosis.  He had a history of upper GI bleed and found to have gastric esophageal varices. 

Based on the Board remand directives a new VA examination was warranted due to some inadequacies in the December 2015 examination.  Specifically, based on the facts of this appeal, an opinion regarding secondary service connection was necessary to assist.  This new examination was provided in December 2016.  The VA examiner opined that, it is less likely than not (less than 50 percent probability) that a service connected disability caused or contributed substantially or materially combined, aided or lent assistance to cause his death.  Further it is less likely than not (less than 50 percent probability) that a service-connected disability caused or aggravated the Veteran's end stage liver disease.

Evidence of record supports the primary cause of death as acute liver failure due to advanced cirrhosis with portal hypertension due to alcohol abuse combined with chronic Hepatitis C and hepatocellular carcinoma.  The service connected diabetic nephropathy with hypertension was present at time of death, with uncontrolled insulin dependent diabetes mellitus type II, but evidence does not support any significant contribution to the primary cause of death of end stage liver disease, as compared to direct liver damage from aforementioned causes. 

The VA examiner opined that diabetes can lead to fatty liver disease, but there is no evidence of record of fatty liver disease diagnosed in this Veteran's case.  The other service connected conditions, individually or combined, did not contribute substantially to cause of death.  The Veteran's medications and dosages, as listed in evidence of record in July 2010, did not substantially contribute to the primary cause of death due to medication-induced liver toxicity.  The VA examiner reviewed up-to-date online references, with literature review through November 2016 in forming the opinion.   

Based on the December 2016VA examination and after considering the totality of the evidence, the Board finds that the preponderance of the evidence demonstrates that the Veteran's service-connected disabilities did not contribute or cause his death.  Pursuant to the prior remand, the Board obtained an opinion with adequate rationale regarding whether a service-connected disability caused or aggravated the liver disease that led to the Veteran's death. As previously mentioned, the VA physician reviewed the Veteran's claims file and considered the Veteran's medical history in rendering the opinion reached.  While it was noted that the Veteran had co-morbid impairments by nurses and social workers that cared for him in Hospice, the Board places more probative weight the opinion of the VA medical examiner opinion.  The VA medical opinion provided a more complete rationale based on review of the relevant evidence and considering of relevant treatise evidence relevant to specific evidence of this appeal.  As noted above, the March 2010 document did not contain a specific opinion regarding the question currently before the Board.  After careful review, the Board finds that the December 2016 VA examination opinion was completed upon a fuller and more accurate consideration of all factual and medical evidence relevant to this appeal and is, therefore, of greater probative value.  

The Appellant has offered her opinion as to how the Veteran's service-connected disabilities contributed to the Veteran's death; however, she has not demonstrated that she has knowledge or training in determining the etiology of medical conditions.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.   The Board finds that the question of whether the Veteran's cause of death was related to his service is too complex to be addressed by a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This connection or etiology is not amenable to observation alone.  

In sum, the competent evidence does not establish that a service-connected disability was either the principal or contributory cause of the Veteran's death. Accordingly, the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, so the benefit-of-the-rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to Service Connection for the Veteran's cause of death is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


